Citation Nr: 0400626	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
osteoarthritis, right knee, status post fracture of right 
tibia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from October 1962 
until October 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
osteoarthritis, right knee, status post fracture of right 
tibia, and assigned a compensable rating of 10 percent for 
such condition.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's right knee condition is characterized by 
large periarticular osteophytes, extensive vascular 
calcifications, crepitant sounds, narrowing of the medial 
aspect of the joint space as shown by x-ray, and subjective 
complaints of pain.

2.  The appellant is currently receiving a 10 percent 
schedular disability rating for slight disability of the 
right knee.

3.  The appellant does not have ankylosis, swelling, 
instability, incoordination, or joint effusion of the right 
knee or ankle.

4.  The appellant has a full range of motion of his right 
knee, and there is no evidence of shortening of either leg.




CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for osteoarthritis, right knee, status post fracture of right 
tibia, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5003, 5010, and 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the July 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
June 2002, the RO sent a letter to the appellant explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The Board additionally notes that the VCAA letter 
specifically addressed service connection for right leg 
condition and not increased rating.  However, the VCAA letter 
requested information and evidence that would similarly be 
required to substantiate a claim for an increased rating.  
The Board finds that because the appellant was fully informed 
of the types and sources of evidence required to substantiate 
his claim for an increased rating, he was not prejudiced by 
the VCAA letter's usage of service connection rather than 
increased rating language.  Therefore, the Department's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the Board concludes that the VCAA notification 
letter sent to the appellant in June 2002 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 30 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, recent legislation altered the PVA decision and 
permits VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  In the case, 
greater than one year has expired since the June 2002 VCAA 
letter.  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the service personnel and medical 
records of the appellant from the National Personnel Records 
Center (NPRC).  The record also includes VA medical records 
and the appellant's contentions.  Furthermore, the appellant 
has not referenced any outstanding records or information 
that he wanted VA to obtain.  Therefore, the Board finds that 
the duty to assist has been satisfied, as there are no 
outstanding records identified by the appellant not already 
in VA's possession.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the appellant an appropriate VA examination 
in July 2002.  The VA examiner's opinion specifically 
addressed the severity and effects of the appellant's right 
knee condition on his functional abilities.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's right knee disorder 
since he was last examined in 2002.  The appellant has not 
reported receiving any treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the 2002 VA examination findings.  Therefore, the Board 
concludes there is sufficient evidence to rate the 
appellant's service-connected condition fairly.  See also 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted).

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to a Higher Rating for Osteoarthritis, Right 
Knee, Status Post Fracture of Right Tibia

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
appealed the initial rating assigned for his right knee 
disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant is currently evaluated as 10 percent disabled 
for his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5262.  His service-connected disorder is osteoarthritis, 
right knee, or that of residuals of fracture of the right 
tibia.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and impairment of the tibia or 
fibula under Diagnostic Code 5262 is a residual condition.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5256 
through 5263 (2003).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2003).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence would need to show 
moderate knee or ankle disability.  A 30 percent disability 
rating requires marked knee or ankle disability.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (2003).  The most recent VA examination in 
July 2002 indicated that the appellant had a full range of 
motion in his right knee.  The criteria for evaluating 
limitation of flexion or extension of the leg are given at 
Diagnostic Codes 5260 and 5261.  Flexion limited to 60 
degrees is noncompensable under Diagnostic Code 5260.  A 
compensable evaluation requires flexion limited to 45 
degrees.  Limitation of extension to five degrees is 
noncompensable under Diagnostic Code 5261, and extension 
limited to 10 degrees is required for a 10 percent 
evaluation.  With full range of motion, there is no basis for 
assigning a compensable evaluation under Diagnostic Code 5260 
or 5261.

Similarly, there is no evidence of dislocated cartilage with 
locking pain and joint effusion.  Nor is there any evidence 
of knee instability, cartilage removal, or shortening of the 
legs.  In fact, the July 2002 VA examiner specifically found 
that there was no lack of coordination or joint effusion, and 
that both legs were of equal lengths.  Therefore, the 
appellant is not entitled to a higher rating pursuant to 
Diagnostic Codes 5257, 5258, 5259, or 5275.

The RO assigned the 10 percent disability rating for the 
appellant's right knee indicating that this was based on 
painful motion of a major joint.  The 10 percent rating 
cannot be assigned for the right knee pursuant to the 
diagnostic criteria under Diagnostic Code 5003 because, as 
previously discussed, the appellant does not have a major 
joint affected by limitation of motion.  Therefore, there is 
no basis for assignment of a higher rating under Diagnostic 
Code 5003.

Overall, the medical evidence shows that the appellant has, 
at most, only slight disability of the right knee and no 
disability of the right ankle.  For example, the July 2002 VA 
examination as well as the VA medical records indicate full 
range of motion, no swelling, no incoordination, and no joint 
effusion of the right knee or ankle.  Furthermore, the 
appellant has never mentioned any disability of the right 
ankle.  The evidence, however, does indicate narrowing of the 
medial aspect of the joint space as shown by x-ray, 
crepitation, periarticular osteophytes, vascular 
calcifications, and subjective complaints of pain in the 
right knee.  The Board additionally notes that the appellant 
and his representative both contend that 38 C.F.R. § 4.59 
(2003) must be adequately considered.  The Board thoroughly 
agrees and finds that the appellant's current 10 percent 
disability rating for a slight knee or ankle disability, 
despite any evidence of limitation of range of motion, is 
indicative of due consideration of any painful motion of the 
appellant's right knee.

A 30 percent rating may be assigned under Diagnostic Code 
5256 for ankylosis of the knee in slight flexion between zero 
and 10 degrees.  Furthermore, a 20 percent rating may be 
assigned under Diagnostic Code 5270 for ankylosis of the 
ankle in plantar flexion of less than 30 degrees.  However, 
there is no medical evidence of ankylosis of the appellant's 
right knee or ankle.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  As previously discussed, the appellant 
has full range of motion of his right knee and ankle and as 
such he is not entitled to an increased disability rating 
under Diagnostic Code 5256 or 5270.

In addition, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2003).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

The 2002 VA examiner stated that the appellant had full range 
of motion, no swelling, no lack of coordination, and no joint 
effusion of the right knee.  There was also no finding of 
weakness or instability in the right knee.  The objective 
medical evidence indicates painful motion, narrowing of the 
medial aspect of the joint space as shown by x-ray, and some 
fatigue with use.  Furthermore, the appellant conceded that, 
although he has some pain, he does not use crutches or any 
other supportive or corrective devices.  Therefore, the Board 
finds that the current 10 percent disability rating 
adequately compensates the veteran for any pain and 
functional loss.

The maximum disability rating available under Diagnostic Code 
5262 is 40 percent, and the medical evidence must show the 
nonunion of the appellant's tibia and fibula requiring the 
usage of a brace.  There exists no evidence to support a 
finding of nonunion between the appellant's tibia and fibula.  
Furthermore, as previously discussed the appellant stated 
that he does not wear a brace or supportive device.  
Therefore, the 40 percent disability rating cannot be 
assigned under this code.

Diagnostic Code 5262 also provides for a disability rating of 
30 percent for marked knee or ankle disability, and a 20 
percent disability rating for moderate knee or ankle 
disability.  The objective medical evidence of record 
indicates that the appellant has subjective pain, slight 
fatigability, narrowing of the joint space, osteophytes, and 
calcifications of the right knee.  However, the appellant has 
full range of motion, no incoordination, no joint effusion, 
and no swelling of the right knee or ankle.  As such, the 
Board finds that the current 10 percent disability rating 
adequately compensates the appellant for his painful motion 
and slight functional loss.  The evidence does not warrant a 
finding that the appellant's right knee or ankle condition is 
either marked or moderate in nature.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
appellant's service-connected right knee condition.  The 
regulations establish disability ratings that are intended to 
compensate the appellant for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  The appellant has symptomatology 
indicative of painful motion and slight functional loss.  
Although the Board sympathizes with the appellant's 
difficulties due to his right tibia disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the 20 or 30 percent disability ratings 
require marked or moderate disability of the knee or ankle.  
As previously discussed, there is no evidence to support of 
finding that the appellant's right knee or ankle disability 
is either moderate or marked in nature.  Rather, the current 
10 percent evaluation encompasses a level of compensation for 
persistent symptoms due to this disorder, any functional loss 
that would result from this disorder, and for any impairment 
in earning capacity due to these symptoms and functional 
loss.  Without ankylosis of the knee or a marked or moderate 
disability of the knee or ankle, he simply is not entitled to 
a schedular disability rating higher than 10 percent.  The 
appellant does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has also considered all other potentially 
applicable diagnostic codes, as discussed above.


ORDER

Entitlement to an initial disability rating higher than 10 
percent for osteoarthritis, right knee, status post fracture 
of right tibia is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



